STPAUP, J.
There are two cases by the same title, Nos. 2572 and 2582. In each the defendant was convicted of selling intoxicants to an Indian of the whole blood, and was, under Comp. Laws 1907, section 4298, sentenced to imprisonment in the state prison. He appeals and contends that that section in such particular was repealed by chapter 106, Laws 1911. The contention is well founded. State v. Carman, 44 Utah, 353, 140 Pac. 670. Under the former section the act charged is a felony, under the latter a misdemeanor. The only sentence, therefore, which the court was authorized *485to impose was for a misdemeanor. Tbe judgments imposing tbe sentences are reversed and vacated; tbe cases remanded, with directions that tbe defendant be required to appear before tbe district court for resentence under section 65, cbap. 106, Laws 1911.
McOANTY, C. J., and ERICK, J.. concur.